Citation Nr: 0120622	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran upon whose service this claim is based, retired 
from the military in April 1980, after serving more than 20 
years.  The appellant is the veteran's widow.  

This appeal arises from a December 1998 rating action, 
entered by the aforementioned VA regional office (RO).  It 
was perfected for appeal in August 1999.  In addition, it is 
observed that in the appellant's substantive appeal, she 
requested a hearing before a member of the Board of Veterans' 
Appeals (Board) at the RO, which was scheduled to take place 
in June 2001.  The appellant, however, subsequently canceled 
that hearing, and the case was transferred to the Board in 
Washington, DC.  


FINDINGS OF FACT

1.  At the time of his death in September 1998, the veteran 
was service connected for arthritis, evaluated as 20 percent 
disabling; right knee chondromalacia, rated as 10 percent 
disabling; left knee chondromalacia, rated as 10 percent 
disabling; essential hypertension with chest pain, rated as 
10 percent disabling; defective vision with choroidal retinal 
pigmental abnormality, rated as 10 percent disabling; and for 
bilateral hearing loss; phlebitis; malaria; seborrheic 
dermatitis; and hemorrhoids, each of which was evaluated as 
non-compensably disabling; the veteran's combined disability 
evaluation was 50 percent.

2.  The veteran's Certificate of the Death reflects that his 
death was caused by "Terminal Gastric Cancer," with no 
other causes listed as contributing to his death. 

3.  Gastric cancer was not present in active service, or 
within one year of the veteran's separation from active 
service.  

4.  No competent medical evidence has been submitted into the 
record which links the onset of gastric cancer to service.  

5.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, caused or 
contributed substantially or materially to cause the death of 
the veteran.


CONCLUSIONS OF LAW

1.  Gastric cancer was not incurred during service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for malignant tumors, even 
if not shown in service, may be presumed if it became 
manifest to a degree of 10 percent disabling during the first 
year after the veteran's separation from service.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With respect to that aspect of the appellant's claim that the 
veteran's exposure to Agent Orange in service caused him to 
develop his terminal illness, applicable criteria provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.  

The appellant in this case essentially contends that the 
veteran's service connected hypertension was uncontrolled at 
the time of his death, and that this condition substantially 
and materially contributed to the cause of his death.  She 
has also argued that the veteran's terminal gastric cancer 
was caused by his exposure to Agent Orange while in service, 
and that service connection for the cause of the veteran's 
death on this basis should be established.  

A review of the record reflects that the veteran died as an 
in-patient at a military hospital in September 1998.  Listed 
as the immediate cause of death was respiratory arrest, due 
to or as a consequence of terminal gastric cancer.  There 
were no other conditions listed as contributing to the 
veteran's death.  At the time of his death, the veteran was 
service connected for arthritis, evaluated as 20 percent 
disabling; right knee chondromalacia, rated as 10 percent 
disabling; left knee chondromalacia, rated as 10 percent 
disabling; essential hypertension with chest pain, rated as 
10 percent disabling; defective vision with choroidal retinal 
pigmental abnormality, rated as 10 percent disabling; and for 
bilateral hearing loss; phlebitis; malaria; seborrheic 
dermatitis; and hemorrhoids, each of which were evaluated as 
non-compensably disabling.  The veteran's combined disability 
evaluation was 50 percent.  

In reviewing the veteran's service medical records, it is 
observed that they do not show that the presence of gastric 
cancer was either noted or suspected.  The post service 
medical records do not show this condition until 1998.  VA 
medical records show that in April 1998, the veteran was seen 
with a complaint of early satiety, and a 40 pound weight loss 
over the preceding months.  Testing revealed marked mucosal 
abnormalities and diffuse narrowing of the stomach, which was 
ultimately diagnosed as stomach carcinoma.  Shortly 
thereafter, the veteran was hospitalized and he underwent 
surgery to treat his illness in May 1998  This included a 
gastrectomy, a distal esophagectomy, a distal pancreatectomy, 
a Roux-en-Y jejunostomy, a feeding jejunostomy, an 
esophagojejunostomy and a splenectomy.  Upon his recovery 
from these surgeries, the veteran was considered to be in 
good enough condition for discharge home with home tube 
feedings.  

Follow-up records dated in June 1998 reflect the veteran's 
post operative care, and in July 1998 it appears that 
additional surgery was contemplated.  Since the veteran's 
prognosis was poor, however, surgery was not performed.  In 
August 1998, the veteran was readmitted with complaints of 
nausea, vomiting, decreased oral intake and an inability to 
tolerate his tube feeds.  He was found to have a partial 
small bowel obstruction and a process of re-hydration and 
bowel rest was provided to improve the veteran's 
gastrointestinal motility and resolve his obstruction.  The 
veteran was also advised that this would not be a long term 
treatment, since the cancer was quite progressed in its 
course.  

The veteran remained hospitalized for the remainder of that 
month, during which time it is observed that his oral anti-
hypertension medication was discontinued and he was instead 
provided this treatment by means of a skin patch. This, 
however, was apparently necessary due to the requirement that 
the veteran take nothing by mouth in order to treat his bowel 
obstruction.  These records do not show any other particular 
treatment of the veteran's service connected disabilities or 
indicate that they played any role in the veteran's primary 
treatment, which was directed toward the relief of the 
symptoms associated with his bowel obstruction.  

In early September 1998, the veteran inadvertently partially 
removed his feeding tube, which was re-secured, and records 
dated in mid-September 1998 show that the veteran was seen 
again for follow-up of his May surgeries.  Although it was 
noted that he complained at that time of tachycardia, there 
was no suggestion that this was related to his service 
connected hypertension.  

Records obtained from the veteran's terminal hospitalization, 
reflect that he arrived while in cardiopulmonary arrest, and 
with cardiopulmonary resuscitation attempts in progress.  
These efforts at resuscitation continued for a period of time 
at the hospital, but they proved to be unsuccessful and the 
veteran was pronounced dead.  No autopsy was performed, and 
as previously mentioned, no indication was made in this or 
any other record that any of the veteran's service connected 
disabilities were implicated in the veteran's death, either 
by way of treatment previously provided for the veteran's 
service connected disabilities, or by way of interference 
with any treatment provided for the veteran's terminal 
cancer.  Likewise, there was no mention that the veteran's 
terminal cancer was considered in any way to be related to 
the veteran's service.  

As already stated, the appellant maintains that the veteran's 
service connected hypertension played a role in the veteran's 
death.  She has not described, however, the nature of the 
role she believed it played, other than to note her 
conclusion that the veteran's blood pressure was uncontrolled 
and high immediately prior to the his death.  In examining 
the foregoing records, the Board is unable to discern the 
basis for the appellant's conclusion.  Nevertheless, even if 
the veteran's blood pressure was elevated at the time of the 
events immediately preceding his death, there is no 
indication in the veteran's treatment records that this was 
of any significance.  Obviously, the veteran had hypertension 
at the time he died, and records dated the month prior to his 
death show that the medications used to treat this illness 
were changed.  This fact, however, is not shown to have any 
meaning in the context of the veteran's terminal illness.  

Furthermore, the record shows that the RO referred the 
veteran's claims file to a VA physician in order to obtain an 
opinion regarding any relationship between the veteran's 
hypertension and the veteran's death.  The report from this 
physician, dated in January 2001, revealed that after the 
claims file had been reviewed, it was concluded that the 
veteran

. . . died of stage IV adenocarcinoma of his 
stomach which is a terminal gastric cancer with 
respiratory arrest, and hypertension is not 
contributory to his death.  Therefore, it is 
unlikely discontinuation of his medication before 
his death contributed to his death.  

As the foregoing evidence shows, the veteran's post service 
medical records do not show that the veteran's military 
service, or his service-connected disabilities were 
considered to be implicated in the onset of his terminal 
illness.  Moreover, neither the veteran during his lifetime, 
nor the appellant now, indicated that any of those treating 
the veteran were of the opinion that the veteran's fatal 
illness was related to the veteran's service.  Given, 
therefore, that gastric cancer was first shown several years 
after service, and it has not been linked by any medical 
professional to service or a service-connected disability, 
there is no basis for establishing service connection for it.  
Similarly, there is no evidence suggesting that the veteran's 
service connected disabilities were in any way implicated in 
causing the veteran's fatal illness or in any way interfered 
with the treatment of this illness.  In view of this, there 
is no plausible basis for finding that a service-connected 
disability either caused or materially contributed to the 
veteran's death.

In reaching this conclusion, the Board acknowledges that the 
appellant also argued at one point that she believed that the 
veteran's terminal cancer was caused by his exposure to Agent 
Orange in Vietnam.  As to this contention, the Board observes 
that this disease is not included among the diseases listed 
at 38 C.F.R. § 3.309(e), and, therefore, it is not deemed by 
VA to be etiologically related to exposure to herbicide 
agents used in Vietnam.  Accordingly, the regulatory 
presumption created by 38 C.F.R. § 3.309(e) does not apply in 
the veteran's case.  Furthermore, the appellant has not 
submitted any probative medical evidence which demonstrates a 
causal link between the veteran's terminal cancer and any 
exposure to herbicides in service and neither she or her 
representative have identified any record, that if obtained, 
would show this link.  As such, service connection for the 
veteran's terminal cancer on the basis of any Agent Orange 
exposure to which he may have been subjected in service is 
not warranted. 

In this case, there has simply been no competent medical 
evidence presented showing that a service-connected 
disability played any role in the veteran's death.  
Therefore, there is no basis for establishing service 
connection for the cause of the veteran's death, and the 
appellant's claim must be denied.  


Veterans Claims Assistance Act of 2000

In reaching the foregoing conclusion regarding the 
appellant's claim, the Board is aware that during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000, (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this law addressed 
notification requirements the VA must satisfy, eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

In this regard, the Board observes that in the March 2001 
supplemental statement of the case provided to the appellant 
and her representative, the RO set forth VA's obligations 
pursuant to the VCAA.  Thus, she has been made aware of the 
content of the VCAA.  As to VA having fulfilled its 
obligations pursuant to that law, the Board observes that 
through the statement of the case, the appellant has been 
informed of the criteria which must be met to establish 
entitlement to the benefits she seek, and in that way, she 
has been made aware of the type of evidence which would be 
necessary to substantiate her claim.  The evidence also shows 
that the veteran understands the need for medical evidence to 
support her claims, and she provided a significant amount of 
medical records dating from shortly after the veteran's 
retirement from service to the time of his death.  She has 
not indicated that there are any other pertinent medical 
records that could be obtained.  Further, a medical opinion 
was obtained by the RO regarding the question of any 
relationship between the veteran's death, and the service 
connected disability the appellant claimed contributed to his 
death.  Under these circumstances, the Board concludes that 
VA has met its notice requirements and its duty to assist in 
developing the facts pertinent to this claim pursuant to the 
provisions of the VCAA, and that no further development in 
this regard is required. 

In reaching this decision, the Board notes that in the August 
2001 Written Brief Presentation prepared by the service 
organization representing the appellant, a number of the 
obligations of VA pursuant to the VCAA were set forth, and 
the type of evidence that it was believed would help to 
substantiate this claim was identified in general terms.  The 
description of this evidence was as follows:  

In order to establish linkage, that medical or lay 
evidence of continuity of symptomatology since 
service may support the claim, either alone or in 
conjunction with a medical linkage opinion; Linkage 
may be shown by a medical opinion that it is as 
likely as not that the condition is linked to an 
event in service (without any evidence of 
continuity of symptomatology); . . . 

The VA may be obligated to explore theories of 
linkage not raised by the claimant, and that, if 
alternative theories are identified by the VA, the 
claimant should consider obtaining evidence that 
would support the alternative theories of service-
connection.  

It was then requested that the claim be returned to the RO, 
in order to give the appellant an opportunity to submit the 
evidence the representative had described.  

By referring to the VCAA and describing evidence believed 
useful in substantiating the issue on appeal, (albeit in 
general terms), the representative obviously acknowledges his 
awareness of the content and importance of the VCAA.  This 
awareness on the part of the appellant's representative also 
supports the conclusion that the obligation to fulfill the 
notice requirements of the VCAA have been satisfied.   
Moreover, given that the appellant's representative is aware 
of the type of evidence that would be useful in supporting 
the present claim, but he fails to state whether any such 
evidence actually exists and where it may be obtained, there 
is no reasonable assurance that the return of the case to the 
RO as requested would yield any meaningful results.  Indeed, 
one could conclude that if the representative of the 
appellant was aware of any specific additional records or 
other evidence that would support this claim, that would have 
been identified by him in this Written Brief Presentation, 
and a specific request made to obtain it.  The absence of any 
reference to a specific piece of supporting evidence that 
could be obtained, strongly suggests that there is in fact no 
such evidence.  Thus, the Board is persuaded that the VA has 
satisfied its obligations resulting from the requirements of 
the VCAA, and no further action in this regard is necessary.  


ORDER

Service connection for the cause of death is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

